 Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 1 of 15 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

                                            CASE NO.:

ROLANDO SEGURA VEGAS
and other similarly situated individuals,

        Plaintiff(s),
v.

TIKI BAR LIGHTHOUSE, INC.
and THOMAS F. KOLAR, individually

      Defendants,
_________________________________/

                                     COMPLAINT
                         (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COMES NOW the Plaintiff ROLANDO SEGURA VEGAS, and other similarly situated

individuals, by and through the undersigned counsel, and hereby sues Defendants TIKI BAR

LIGHTHOUSE, INC., and THOMAS F. KOLAR, individually, and alleges:

                           JURISDICTION VENUES AND PARTIES

     1. This is an action to recover money damages for retaliation and unpaid overtime wages

        under the laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

        Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

     2. Plaintiff ROLANDO SEGURA VEGAS is a covered employee for purposes of the Act.

        The Plaintiff is a resident of Lee County, Florida, within the jurisdiction of this Honorable

        Court. The Plaintiff is a covered employee for purposes of the Act.

     3. Defendant TIKI BAR LIGHTHOUSE, INC. (hereinafter TIKI BAR LIGHTHOUSE, or

        Defendant) is a Florida corporation, having a place of business in Lee County, Florida,

        where Plaintiff worked. The defendant was engaged in interstate commerce.

                                            Page 1 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 2 of 15 PageID 2




 4. The individual Defendant THOMAS F. KOLAR was is now, the owner/partner/officer and

    operator of Defendant Corporation TIKI BAR LIGHTHOUSE. This individual Defendant

    was the employer of Plaintiff and others similarly situated within the meaning of Section

    3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

 5. All the actions raised in this complaint took place in Lee County Florida, within the

    jurisdiction of this Court.

                                  GENERAL ALLEGATIONS

 6. This cause of action is brought by Plaintiff ROLANDO SEGURA VEGAS as a collective

    action to recover from the Defendants overtime compensation, retaliatory damages,

    liquidated damages, and the costs and reasonable attorney’s fees under the provisions of

    Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”)

    on behalf of Plaintiff and all other current and former employees similarly situated to

    Plaintiff (“the asserted class”) and who worked in excess of forty (40) hours during one or

    more weeks on or after July 2017, (the “material time”) without being properly

    compensated.

 7. Defendant TIKI BAR LIGHTHOUSE is a Polynesian-themed bar and restaurant located

    at 1051 Fifth ST., Fort Myers Beach, Florida 33931, where the Plaintiff worked.

 8. Defendants TIKI BAR LIGHTHOUSE and THOMAS F. KOLAR employed Plaintiff

    ROLANDO SEGURA VEGAS approximately from June 2012 to June 27, 2020, or almost

    8 years. However, for FLSA purposes, Plaintiff’s relevant period of employment is 155

    weeks.

 9. The Plaintiff was employed as a non-exempted full-time, hourly, restaurant employee. The

    Plaintiff had duties as a cook, prep cook, dishwasher, and cleaning person. The Plaintiff



                                       Page 2 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 3 of 15 PageID 3




    was paid at the rate of $16.00 an hour. The Plaintiff’s overtime rate should be $24.00 an

    hour.

 10. During his time of employment with Defendants, Plaintiff had a very regular schedule,

    Plaintiff worked 6 days per week. Usually, Plaintiff had Thursdays off, but he worked on

    Mondays, Tuesdays, and Wednesdays from 7:00 AM to 4:00 PM (9 hours each day); on

    Fridays from 8:00 AM to 4:00 PM (8 hours); on Saturdays from 7:00 AM to 3:00 PM (8

    hours); and on Sundays, Plaintiff worked from 7:00 AM to 8:00 PM (13 hours). The

    Plaintiff completed 56 working hours every week. The Plaintiff was unable to take

    bonafide lunch periods.

 11. Moreover, every day Plaintiff punched-out at the end of his shift, but he had to wait at least

    30 minutes for the next kitchen staff to arrive. While waiting, the Plaintiff continued

    working. These additional 30 minutes represented 3 unpaid off-the-clock hours every

    week. Thus, every week, Plaintiff worked a total of 59 hours.

 12. The Plaintiff always worked more than 40 hours in a week, and he was paid for 40 regular

    hours plus some overtime hours at half-time his regular rate, or $8.00 an hour. The

    remaining overtime hours were not paid at any rate, not even the minimum wage rate, as

    required by the FLSA all his hours, but at his regular wage-rate. He was not paid for

    overtime hours.

 13. On or about March 15, 2020, the Coronavirus quarantine began, and TIKI BAR

    LIGHTHOUSE closed, but Plaintiff continued working for Defendants making

    repairing/maintenance, painting, and remodeling work in the TIKI BAR LIGHTHOUSE

    facilities. Plaintiff continued working a minimum of 59 hours per week.




                                         Page 3 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 4 of 15 PageID 4




 14. The Plaintiff clocked in and out, and the Defendants were able to keep track of the hours

    worked by the Plaintiff and other similarly situated individuals.

 15. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

    and one-half his regular rate for every hour that he worked over forty (40), in violation of

    Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

 16. The Plaintiff was paid weekly with checks and paystubs that did not show the real number

    of overtime hours worked.

 17. Plaintiff did not agree with the number of overtime hours paid to him, and he complained

    many times to his Manager, Madeline Iannelli.

 18. Plaintiff complained and requested to be paid for overtime hours on or about June 27, 2020.

 19. As a result, Plaintiff was fired by the Defendants the same day June 27, 2020.

 20. Plaintiff is not in possession of time and payment records and he has not deducted the

    overtime hours paid at the incorrect rate, but he will provide a good faith estimate of unpaid

    overtime hours based on his recollections. After discovery, the Plaintiff will adjust his

    statement of claim accordingly.

 21. Plaintiff ROLANDO SEGURA VEGAS seeks to recover overtime wages for every hour

    over 40 that he worked, retaliatory damages, liquidated damages, and any other relief as

    allowable by law.

 22. The additional persons who may become Plaintiffs in this action are employees and/or

    former employees of Defendants who are and who were subject to the unlawful payroll

    practices and procedures of Defendants and were not paid overtime wages at the rate of

    time and one half of their regular rate of pay for all overtime hours worked over forty.




                                        Page 4 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 5 of 15 PageID 5




                             COUNT I:
           WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
         FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

 23. Plaintiff ROLANDO SEGURA VEGAS re-adopts every factual allegation as stated in

    paragraphs 1-22 above as if set out in full herein.

 24. This cause of action is brought by Plaintiff ROLANDO SEGURA VEGAS as a collective

    action to recover from the Defendants overtime compensation, liquidated damages, costs,

    and reasonable attorney’s fees under the provisions of the Fair Labor Standards Act, as

    amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

    other current and former employees similarly situated to Plaintiff (“the asserted class”) and

    who worked in excess of forty (40) hours during one or more weeks on or after July 2017,

    (the “material time”) without being compensated “at a rate not less than one and a half

    times the regular rate at which he is employed.”

 25. The Defendant TIKI BAR LIGHTHOUSE was and is engaged in interstate commerce as

    defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant

    is a retail business operating as a bar/restaurant and is engaged in interstate commerce. The

    Defendant had more than two employees recurrently engaged in commerce or the

    production of goods for commerce by regularly and recurrently ordering restaurant supplies

    produced out of state, by using the instrumentalities of interstate commerce to accept and

    solicit funds from non-Florida sources, by using electronic devices to authorize credit card

    transactions. Upon information and belief, the annual gross revenue of the

    Employer/Defendant was always more than $500,000 per annum. By reason of the

    foregoing, Defendant’s business activities involve those to which the Fair Labor Standards

    Act applies. Therefore, there is FLSA enterprise coverage.



                                        Page 5 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 6 of 15 PageID 6




 26. Plaintiff and those similarly situated were employed by an enterprise engaged in interstate

    commerce. Plaintiff and those similarly situated through their daily activities were

    regularly engaged in interstate commerce. The Plaintiff regularly handled and worked on

    goods and materials that were produced for commerce and were moved across State lines

    at any time in the course of business. Therefore, there is FLSA individual coverage.

 27. Defendants TIKI BAR LIGHTHOUSE and THOMAS F. KOLAR employed Plaintiff

    ROLANDO SEGURA VEGAS approximately from June 2012 to June 27, 2020, or almost

    8 years. However, for FLSA purposes, Plaintiff’s relevant period of employment is 155

    weeks.

 28. The Plaintiff was employed as a non-exempted full-time, hourly, restaurant employee. The

    Plaintiff had duties as a cook, prep cook, dishwasher, and cleaning person. The Plaintiff

    was paid at the rate of $16.00 an hour. The Plaintiff’s overtime rate should be $24.00 an

    hour.

 29. During his time of employment with Defendants, Plaintiff had a very regular schedule,

    Plaintiff worked 6 days per week, an average of 56 working hours every week. The

    Plaintiff was unable to take bonafide lunch periods.

 30. Moreover, every day Plaintiff punched-out at the end of his shift, but he had to wait at least

    30 minutes for the next kitchen staff to arrive. While waiting, the Plaintiff continued

    working. This additional 30 minutes represented 6 unpaid off-the-clock hours every week.

    Thus, every week, Plaintiff worked a total of 59 hours.

 31. The Plaintiff always worked more than 40 hours in a week, and he was paid for 40 regular

    hours plus some overtime hours at half-time his regular rate, or $8.00 an hour. The

    remaining overtime hours were not paid at any rate, not even the minimum wage rate, as



                                         Page 6 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 7 of 15 PageID 7




    required by the FLSA all his hours, but at his regular wage-rate. He was not paid for

    overtime hours.

 32. On or about March 15, 2020, the Coronavirus quarantine began, and TIKI BAR

    LIGHTHOUSE closed, but Plaintiff continued working for Defendants making

    repairing/maintenance, painting, and remodeling work in the TIKI BAR LIGHTHOUSE

    facilities. Plaintiff continued working a minimum of 59 hours per week.

 33. The Plaintiff clocked in and out, and the Defendants were able to keep track of the hours

    worked by the Plaintiff and other similarly situated individuals.

 34. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

    and one-half his regular rate for every hour that he worked in excess of forty (40), in

    violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

 35. The Plaintiff was paid weekly with checks and paystubs that did not show the real number

    of overtime hours worked.

 36. The records, if any, concerning the number of hours worked by the Plaintiff and those

    similarly situated, and the compensation paid to such employees should be in the

    possession and custody of the Defendants. However, upon information and belief,

    Defendants did not maintain time accurate records of hours worked by Plaintiff and other

    employees.

 37. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

 38. Prior to the completion of discovery and the best of Plaintiff’s knowledge, at the time of

    the filing of this complaint, the Plaintiff’s good faith estimate of unpaid overtime wages is

    as follows:




                                        Page 7 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 8 of 15 PageID 8




    *Please note that these amounts are based on preliminary calculations. Plaintiff has not
    deducted the O/T hours paid at the incorrect rate. Thus, these figures would be subject to
    modifications after discovery.

        a. Total amount of alleged unpaid O/T wages:

            Seventy Thousand Six Hundred Eighty Dollars and 00/100 ($70,680.00)

        b. Calculation of such wages:

            Relevant weeks of employment: 155 weeks
            Total number of relevant weeks: 155 weeks
            Total hours worked: 59 hours weekly
            Total overtime hours: 19 hours
            Regular rate: $16.00 an hour x 1.5=$24.00
            O/T rate: 24.00 an hour

            O/T rate $24.00 x 19 O/T hours= $456.00 weekly x 155 weeks=$70,680.00

        c. Nature of wages (e.g. overtime or straight time):

            This amount represents unpaid half-time overtime wages.

 39. At all times, the Employers/Defendants failed to comply with Title 29 U.S.C. §207 (a) (1).

    In that, Plaintiff and those similarly-situated performed services and worked in excess of

    the maximum hours provided by the Act but no provision was made by the Defendants to

    properly pay them at the rate of time and one half for all hours worked over forty hours

    (40) per workweek as provided in said Act.

 40. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

    the payment of overtime wages as required by the Fair Labor Standards Act and remain

    owing Plaintiff and those similarly-situated these overtime wages since the commencement

    of Plaintiff’s and those similarly-situated employee’s employment with Defendants as set

    forth above, and Plaintiff and those similarly-situated are entitled to recover double

    damages.




                                        Page 8 of 15
 Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 9 of 15 PageID 9




   41. At the times mentioned, the individual Defendant THOMAS F. KOLAR was the

       owner/manager of TIKI BAR LIGHTHOUSE. Defendant THOMAS F. KOLAR was the

       employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of

       the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual Defendant

       acted directly in the interests of TIKI BAR LIGHTHOUSE concerning its employees,

       including Plaintiff and others similarly situated. Defendant THOMAS F. KOLAR had

       absolute financial and operational control of the Corporation, determining terms, and

       working conditions of Plaintiff and other similarly situated employees, and he is jointly

       and severally liable for Plaintiff’s damages.

   42. Defendants TIKI BAR LIGHTHOUSE and THOMAS F. KOLAR                           willfully and

       intentionally refused to pay Plaintiff overtime wages at the rate of time and one half his

       regular rate, as required by the law of the United States, and remain owing Plaintiff these

       overtime wages since the commencement of Plaintiff’s employment with Defendants as

       set forth above.

   43. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

       this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff ROLANDO SEGURA VEGAS and those similarly situated respectfully

requests that this Honorable Court:

       A. Enter judgment for Plaintiff ROLANDO SEGURA VEGAS and other similarly

           situated individuals and against the Defendants TIKI BAR LIGHTHOUSE and

           THOMAS F. KOLAR based on Defendants’ willful violations of the Fair Labor

           Standards Act, 29 U.S.C. § 201 et seq.; and



                                           Page 9 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 10 of 15 PageID 10




          B. Award Plaintiff ROLANDO SEGURA VEGAS actual damages in the amount shown

             to be due for unpaid overtime compensation for hours worked in excess of forty weekly,

             with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                           JURY DEMAND

Plaintiff ROLANDO SEGURA VEGAS demands trial by a jury of all issues triable as of right by

a jury.

                                COUNT II:
          FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
              RETALIATORY DISCHARGE; AGAINST ALL DEFENDANTS

    44. Plaintiff ROLANDO SEGURA VEGAS re-adopts every factual allegation as stated in

          paragraphs 1-22 of this complaint as if set out in full herein.

    45. The employer TIKI BAR LIGHTHOUSE was engaged in interstate commerce as defined

          in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant is a

          retail company performing as a bar/restaurant. The Defendant has more than two

          employees directly and recurrently engaged in interstate commerce. Upon information and

          belief, the annual gross revenue of the Employer/Defendant was always in excess of

          $500,000 per annum. Therefore, there is enterprise coverage.

    46. The Plaintiff was employed by an enterprise engaged in interstate commerce. The Plaintiff

          and other employees similarly situated handled and worked on goods and materials and




                                              Page 10 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 11 of 15 PageID 11




     materials that were moved across State lines at any time during the business. Therefore,

     there is individual coverage.

  47. Defendant TIKI BAR LIGHTHOUSE was and is subjected to the provisions of the Fair

     Labor Standards Act (FLSA).

  48. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

     hours in any workweek, the employer must compensate the employee for hours in excess

     of forty at the rate of at least one and one-half times the employee's regular rate…"

  49. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

     or in any other manner discriminate against any employee because such employee has filed

     any complaint or instituted or caused to be instituted any proceeding under or related to

     this chapter, or has testified or is about to testify in any such proceeding,......”

  50. Defendants TIKI BAR LIGHTHOUSE and THOMAS F. KOLAR employed Plaintiff

     ROLANDO SEGURA VEGAS approximately from June 2012 to June 27, 2020, or almost

     8 years. However, for FLSA purposes, Plaintiff’s relevant period of employment is 155

     weeks.

  51. The Plaintiff was employed as a non-exempted full-time, hourly, restaurant employee. The

     Plaintiff had duties as a cook, prep cook, dishwasher, and cleaning person. The Plaintiff

     was paid at the rate of $16.00 an hour. The Plaintiff’s overtime rate should be $24.00 an

     hour.

  52. During his time of employment with Defendants, Plaintiff had a very regular schedule,

     Plaintiff worked 6 days per week an average of 56 hours weekly. The Plaintiff was unable

     to take bonafide lunch periods.




                                          Page 11 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 12 of 15 PageID 12




  53. Moreover, every day Plaintiff punched-out at the end of his shift, but he had to wait at least

     30 minutes for the next kitchen staff to arrive. Plaintiff continued working. This additional

     30 minutes represented 6 unpaid off-the-clock hours every week. Thus, every week,

     Plaintiff worked a total of 59 hours.

  54. The Plaintiff always worked more than 40 hours in a week, and he was paid for 40 regular

     hours plus some overtime hours at half-time his regular rate, or $8.00 an hour. The

     remaining overtime hours were not paid at any rate, not even the minimum wage rate, as

     required by the FLSA all his hours, but at his regular wage-rate. He was not paid for

     overtime hours.

  55. The Plaintiff clocked in and out, and the Defendants were able to keep track of the hours

     worked by the Plaintiff and other similarly situated individuals.

  56. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

     and one-half his regular rate for every hour that he worked in excess of forty (40), in

     violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

  57. The Plaintiff was paid weekly with checks and paystubs that did not show the real number

     of overtime hours worked.

  58. Plaintiff did not agree with the number of overtime hours paid to him, and he complained

     many times to his Manager, Madeline Iannelli.

  59. These complaints constituted protected activity under the Fair Labor Standards Act.

  60. Plaintiff complained and requested to be paid for overtime hours on or about June 27, 2020,

     for the last time.

  61. This complaint constituted protected activity under the Fair Labor Standards Act.

  62. As a result, Plaintiff was fired by the Defendants the same day June 27, 2020.



                                         Page 12 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 13 of 15 PageID 13




  63. At all times during his employment with Defendants, Plaintiff performed his duties

     satisfactorily. There was no reason other than a retaliatory action to terminate Plaintiff’s

     employment with Defendants.

  64. There is close proximity between the Plaintiff’s protected activity and the date of his

     termination.

  65. At the times mentioned, the individual Defendant THOMAS F. KOLAR was the

     owner/manager of TIKI BAR LIGHTHOUSE. Defendant THOMAS F. KOLAR was the

     employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of

     the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual Defendant

     acted directly in the interests of TIKI BAR LIGHTHOUSE concerning its employees,

     including Plaintiff and others similarly situated. Defendant THOMAS F. KOLAR had

     absolute financial and operational control of the Corporation, determining terms, and

     working conditions of Plaintiff and other similarly situated employees, and he is jointly

     and severally liable for Plaintiff’s damages.

  66. Defendants TIKI BAR LIGHTHOUSE and THOMAS F. KOLAR willfully and

     intentionally refused to pay Plaintiff overtime wages as required by the FLSA, and then

     retaliated against Plaintiff by firing him.

  67. The motivating factor which caused the Plaintiff’s termination as described above was the

     complaint seeking overtime wages from the Defendants. In other words, the Plaintiff

     would not have been discharged but for his complaint about overtime wages.

  68. The Defendants’ termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)

     (3) and, as a direct result, the Plaintiff has been damaged.




                                         Page 13 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 14 of 15 PageID 14




    69. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

          this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff ROLANDO SEGURA VEGAS respectfully requests that this Honorable

Court:

          A. Issue a declaratory judgment that Defendants’ acts, policies, practices, and procedures

             complained of herein violated provisions of the Fair Labor Standards Act;

          B. Enter judgment against Defendants TIKI BAR LIGHTHOUSE, and THOMAS F.

             KOLAR that Plaintiff ROLANDO SEGURA VEGAS recovers compensatory,

             damages, and an equal amount of liquidated damages as provided under the law and in

             29 U.S.C. § 216(b);

          C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

          D. Order the Defendants to make whole the Plaintiff by providing appropriate back pay

             and other benefits wrongly denied in an amount to be shown at trial and other

             affirmative relief;

          E. Plaintiff ROLANDO SEGURA VEGAS further prays for such additional relief as the

             interests of justice may require.

                                           JURY DEMAND

Plaintiff ROLANDO SEGURA VEGAS demands trial by a jury of all issues triable as of right by

a jury.

Dated: July 17, 2020

                                                    Respectfully submitted,


                                                    By: _/s/ Zandro E. Palma____

                                             Page 14 of 15
Case 2:20-cv-00508-JLB-NPM Document 1 Filed 07/17/20 Page 15 of 15 PageID 15




                                     ZANDRO E. PALMA, P.A.
                                     Florida Bar No.: 0024031
                                     9100 S. Dadeland Blvd.
                                     Suite 1500
                                     Miami, FL 33156
                                     Telephone: (305) 446-1500
                                     Facsimile: (305) 446-1502
                                     zep@thepalmalawgroup.com
                                     Attorney for Plaintiff




                                Page 15 of 15
